Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Response to Arguments
Applicant’s arguments, see pages 10-12, filed October 6, 2021, with respect to claims 1-5, 7, 10-11, 14-22 have been fully considered and are persuasive.  The rejection of claims 7, 10, 15 has been withdrawn. 
Response to Amendment
The amendment submitted October 6, 2021 has been accepted and entered.  Claims 8,9 9, 12, 13 are cancelled.  Claims 7, 10, 15 are amended.  No new claims are added.  Thus, claims 1-5, 7, 10-11, 14-22 are examined.  The amendment to the Specification is accepted and entered.  The amendment overcomes the use of a trademark “Blu-Ray”.
Allowable Subject Matter
Claims 1-5, 11, 14, 16-22 were indicated as allowable in the previous Office Action dated June 10, 2021.  
Claims 7, 10 are allowable, amended to overcome the 35 U.S.C. 112, 4th paragraph rejection.  
Claim 15 is allowable, amended to overcome the 35 U.S.C. 112, first paragraph rejection regarding the detection of “a gravitational filed”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/